IN THE SUPERIOR COURT OF THE STATE OF DELAWARE

JANET BATCHELOR,
C.A. No. K17C-11-001 NEP
PLAINTIFF, : In and For Kent County

ALEXIS PROPERTIES, LLC,

BB PRoPERTIEs oF DELAWARE,
LLC, JoHN WELCoME d/b/a
WELCoME HoME REALTY, and
LIvEINDE.CoM, INC.,

DEFENDANTS.

OPINION AND ORDER

Submitted: November 2, 2018
Decided: November 13, 2018

Before the Court are Defendants John Welcome (hereinafter “Welcome”),
AleXis Properties (hereinafter “Alexis”), Liveinde.com, Inc. (hereinai°ter
“Liveinde.com”), and BB Properties of Delaware, LLC’s (hereinafter “BB
Properties” and collectively with Welcome, Alexis, and Liveinde.com,
“Defendants”) Motion to Dismiss Plaintiff’ s Amended Complaint. The motion
requests dismissal of all or, in the alternative, part of the counts of the amended
complaint filed by Ms. Janet Batchelor (hereinafter “Plaintiff’), Who seeks damages
relating to a rental agreement (hereinafter the “Rental Agreement”) of a property

located at 5099 N. Dupont Hwy. Ste B, Dover, DE 19901 (hereinal°cer the

Janet Batche/or v. A/exis Propertie$, LLC et al
K17C-11-001 NEP
November 13, 2018

“Property”). For the reasons set forth below, Defendants’ motion is DENIED in part
and GRANTED in part.

I. Factual Background and Procedural History

The Court has addressed the background facts and procedural history in its
February 23, 2018, and April 3, 2018, rulings on motions to dismiss and motions for
reargument previously filed in this case. The Court refers to those rulings for a more
complete recitation of the facts of the case, and shall here only briefly recite the
allegations of the complaint for context.l

On May 4, 2016, Plaintiff signed the Rental Agreement, which would lease
the Property, owned by BB Properties, to “Dance Energy”2 for the term of June 1,
2016, to May 31, 2017. Defendants later allegedly committed breaches of the Rental
Agreement that caused Plaintiff damages and forced her to vacate the Property.

Several motions to dismiss were filed before the Court, which were ultimately
denied. On August 30, 2018, Plaintiff was granted leave to amend her complaint,
which was subsequently filed on September 11, 2018. The motion to dismiss

presently before the Court was filed on October 11, 2018.3

 

l Savor Inc. v. FMR Corp., 812 A.2d 894, 896-97 (Del. 2002) (on a motion to dismiss “all well-
pleaded factual allegations are accepted as true.”).

2 ln the Rental Agreement, the tenant is referenced as “Dance Energy” rather than “Dancenergy,”
which is the term used in the First Amended Complaint.

3 Defendants originally attempted to file the motion on October 1, 2018, but the motion exceeded
the permitted length. Defendants sought, and were granted, a page extension, after which they filed
the motion.

Plaintiff argues that the motion to dismiss should be denied as untimely and that Defendants
should be required to file an answer to the First Amended Complaint. Defendants conceded at oral
argument that, pursuant to Superior Court Civil Rule 15(a), their motion should have been filed
within 10 days of service of the First Amended Complaint, or Defendants should have asked for
additional time to file the motion. However, as the Court explained at oral argument, it is unwilling
to grant the relief requested by Plaintiff, as this would unnecessarily multiply and prolong the

.Ianet Batche/or v. Alexis Properties, LLC et al
Kl 7C-11-001 NEP
November 13, 2018

Defendants move to dismiss Plaintiffs amended complaint on the following
grounds: (1) Plaintiff lacks standing; and Plaintiff has failed to plead facts sufficient
to support claims for (2) abuse of process, (3) the Uniform Deceptive Trade Practices
Act, (4) the F ederal Fair Debt Collection Practices Act, and (5) misappropriation of

escrow funds.

II. Discussion

On a motion to dismiss, the moving party bears the burden of demonstrating
that “there are no material issues of fact and that he is entitled to judgment as a matter
of law.”4 Upon this Court’s review of a motion to dismiss, “(i) all well-pleaded
factual allegations are accepted as true; (ii) even vague allegations are well-pleaded
if they give the opposing party notice of the claim; (iii) the Court must draw all
reasonable inferences in favor of the non-moving party; and (iv) dismissal is
inappropriate unless the plaintiff would not be entitled to recover under any
reasonably conceivable set of circumstances susceptible of proof.”5 Additionally, “a
pro se pleading is judged by a ‘less stringent standard’ than a pleading or document

filed by an attomey.”6

 

proceedings: Defendants, after filing an answer, could seek the same relief they are currently
seeking by filing a motion for judgment on the pleadings pursuant to Superior Court Civil Rule
12(c), which would be decided pursuant to an identical standard. Therefore, the Court will
consider Defendants’ current motion despite its untimely filing.

4 Daisy Constr. C0. v. W.B. Venables & Sons, Inc., 2000 WL 145818, at *1 (Del. Super. Jan. 14,
2000).

5 Savor, 812 A.2d at 896-97.

6 Johnson v. State, 442 A.2d 1362, 1364 (Del. 1982) (quoting Bounds v. Smith, 430 U.S. 817, 826
(1977)).

.lanet Batchelor v. Alexis Properties, LLC et al
K1 7C-11-001 NEP
November 13, 2018

A. Plaintiff" s Alleged Lack of Standing

Defendants argue that dismissal is warranted for lack of standing. Alexis and
Welcome have previously sought dismissal of Plaintiff s claims based on lack of
standing because Plaintiff is suing for breach of a rental agreement even though she
is not the tenant named in the agreement as mentioned previously, the Rental
Agreement names “Dance Energy” as the tenant, with Plaintiff merely signing the
agreement Defendants have also previously argued that Plaintiff’s claims should
be dismissed because Dancenergy is the real part in interest and, as an alleged
“artificial entity,” must be represented by an attorney in this action. Defendants, as
before, cite to Rule 57 of the Delaware Supreme Court, which provides that in the
context of proceedings before the Justice of the Peace Court, persons “transacting
business in Delaware that have or should have filed a certificate with the
Prothonotary’s office designating a trade name” are to be considered artificial
entities.7 Under Delaware law, artificial entities can only act before a court “through
an agent duly licensed to practice law.”8 However, as was previously held by this
Court, Rule 57 does not apply to proceedings before the Superior Court.9

Plaintiff previously responded to these arguments by arguing that she does
have standing to bring suit: while the lessee was named as “Dance Energy” in the
Rental Agreement, she asserts that she was the “sole proprietor” of the dance studio
and that “Dancenergy” is a fictitious name for which a proper application had been

filed.

 

7 Del. Supr. Ct. R. 57(a)(1).

8 Transpolymer Indus., Inc. v. Chapel Main Corp., 582 A.2d 936 1990 WL 168276, at *l (Del.
1990).

9 Rule 57 expressly notes that the definitions provided are only “[f] or purposes of this Rule.”

Janet Batche/or v. A/exis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

With the instant motion, Defendants repeat the same arguments from the
previous proceedings Defendants argue that Dancenergy signed the Rental
Agreement through its agent Janet Batchelor, and that Dancenergy is the real party
in interest. Defendants further argue that Plaintiff engaged in business under the
trade name Dancenergy and that Plaintiff is not the same legal entity as Dancenergy
for the purposes of these proceedings

The Court finds that Defendants have cited to no new authority to indicate that
Dancenergy is the real party in interest or that Plaintiff, trading as Dancenergy, is an
artificial entity, nor have Defendants cited to any authority for the proposition that
Rule 57 applies to the case at hand. Consequently, Defendants’ motion to deny
Plaintiff s amended complaint in its entirety for lack of standing is denied.
Additionally, the Court notes that Superior Court Civil Rule 12(f) empowers the
Court to strike from pleadings any “insufficient defense or any redundant,
immaterial, impertinent or scandalous matter.” The Court reminds Defendants that
it has already made a decision as to the applicability, or lack thereof, of Rule 57 to
the current proceedings, and that the Court has previously rejected the argument that
Plaintiff lacks standing because the Rental Agreement names Dance Energy, not
Plaintiff, as the tenant. The Court admonishes Defendants not to raise these

arguments again.

B. Plaintiff" s Abuse of Process Claim
Defendants next argue that Plaintiff has failed to plead facts sufficient to
support a claim for abuse of process. To establish such a claim, two elements must

be present: “ ‘(1) an ulterior purpose; and (2) a willful act in the use of the process

Janet Batchelor v. Alexis Propert/'es, LLC et al
K17C-11-001 NEP
November 13, 2018

not proper in the regular conduct of the proceedings.’ ”1° While satisfaction of the
first element may be inferred if the second element is established, in order to
establish the second element there must be a “definite act or threat not authorized by
the process, or aimed at an objective not legitimate in the use of the process.”ll Thus,
some overt act must be performed in addition to the initiating of the suit, not simply
filing or maintaining a lawsuit.12 “Some form of coercion to obtain collateral
advantage, not properly involved in the proceeding itself, must be shown, such as
obtaining the surrender of property or the payment of money by the use of the
process as a threat or club.”13

Plaintiff alleges in her amended complaint that Welcome, on behalf of Alexis,
filed a summary possession action against her months after she had vacated the
premises, as well as a debt action six days later for monies not actually owed.
According to Plaintiff, “Defendants’ ulterior purpose in filing both the summary
possession and debt action was to retaliate against and harm Plaintiff, and not to use
the processes for the intended purpose.” Plaintiff also alleges that the purpose of the
summary possession and debt actions was not to regain possession and collect a valid
debt, but rather to harm Plaintiff s record and collect on an illegitimate debt.
Defendants, in response, allege that Plaintiff’s allegations do not meet the elements
of abuse of process, as Plaintiff cannot point to any factual basis for a “form of
coercion to obtain collateral advantage not properly involved in the proceeding

itself.” Moreover, Defendants argue that Plaintiff s claim for abuse of process is

 

10 Korozki v. Htller & Arban, LLC, 2016 wL 3637382, at *2 (Dei. super. July i, 2016) (quoting
Pfeiffer v. State Farm Mut. Auto. Ins. CO., 2011 WL 7062498, at *5 (Del. Super. Dec. 20, 2011)).
11 Ia'. (citing Preferred Investment Services, Inc. v. T & H Bail Bona's, Inc., 2013 WL 3934992, at
*23 (Dei. ch. 2013)).

12 Id. at *3.

13 ld.

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

legally indistinguishable from Plaintiffs previous claim for malicious prosecution,
which this Court dismissed.

lt is worth noting that a claim for abuse of process, while similar, is not
identical to a claim for malicious prosecution, In order to make out a claim for
malicious prosecution, a plaintiff must show that (1) defendant instituted civil or
criminal proceedings against plaintiff, (2) no probable cause existed to support the
charge or claim, (3) the proceedings were instituted and pursued with malice, (4) the
proceedings were terminated in plaintiffs favor, and (5) plaintiff suffered damages
as a result.14

In contrast and as mentioned above, under a claim for abuse of process, a
plaintiff need not plead damages or malice, but rather must show (1) an improper or
wrongful purpose of the defendant in using the legal process and (2) a willful act not
proper in the regular conduct of legal proceedings This Court earlier dismissed
Plaintiff s malicious prosecution claim because it found that she had not sufficiently
pled damages Thus, it would be improper for this Court to dismiss Plaintiff s abuse
of process claim simply because her malicious prosecution claim failed based on the
damages element.

Looking to Defendants’ other argument, however, the Court agrees that
Plaintiff has failed to show a “willful act in the use of the process not proper in the
regular conduct of the proceedings.”15 An abuse of process claim “concems
‘perversion[s] of the process after it has been issued.”’16 Here, Plaintiff has alleged

the leaving of two voicemails, which she apparently perceived as threatening, before

 

14 See Kaye v. Panwne, Inc., 395 A.2d 369, 372-73 (Dei. ch. 1978); Nix v. Sawyer, 466 A.2d 407,
411-12 (Del. Super. 1983); Stidham v. Diamona' State Brewery, 21 A.2d 283, 284-85 (Del. Super.
1941).

15 Korotki at *2.

16 Id. (quoting Preferred Inv. Servs., at *23 (Del. Ch. July 24, 2013)) (emphasis added).

Janet Batche/or v. A/exis Properties, LLC et al
K1 7C-11-001 NEP
November 13, 2018

the two actions were filed, but she has alleged no other act in addition to the filing
of suit that occurred after the filing of the two actions As the Korotki Court
observed,

[a]buse of process “contemplates some overt act done in addition to the
initiating of the suit” such that “the mere filing or maintenance of a lawsuit,
even for an improper purpose, is not a proper basis for an abuse of process
action.”17

Because Plaintiff has failed to allege such an overt act, her claim for abuse of process

must be dismissed.

C. Plaintiff’s Deceptive Trade Practices Claim

The next issue before the Court is Defendants’ argument for dismissal of
Count VII, deceptive trade practices The Uniform Deceptive Trade Practices Act
(hereinafter the “DTPA”) was established “to address unfair or deceptive trade
practices that interfere with the promotion and conduct of another’s business.”18 The
DTPA prohibits conduct that, among other things, “[c]auses likelihood of confusion
or of misunderstanding as to affiliation, connection, or association with, or
certification by, another [and/or] [r]epresents that...a person has a sponsorship,
approval, status, affiliation, or connection that the person does not have.”19 In order
to prevail under the DTPA, a plaintiff need not prove competition between the
parties or actual confusion or misunderstanding20

In this case, Plaintiff has alleged that Defendants acted deceptively by

representing to Plaintiff that Welcome was managing the property “with the

 

17 Id. at *3 (quoting Am.Jur.2d, Abuse of Process § 11) (emphasis added in Korotki).
18 Grand Venzures v_ Whaley, 632 A.2d 63, 65 (Dei. 1993).

19 6 Del. C. § 2532(a)(3), (5).

20 6 Del. C. § 2532(b).

Janet Batche/or v. A/exis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

authority to show the commercial property, negotiate terms, draft a rental agreement,
sign the agreement on behalf of the owners, collect a security deposit and collect
rent.” Plaintiff alleges that Welcome, on behalf of BB Properties and Alexis, was
not licensed in the State of Delaware and was not authorized to act as their agent.
Additionally, Plaintiff alleges that Welcome, on behalf of Alexis, falsely and
deceptively indicated to Plaintiff that the Delaware Residential Landlord/Tenant
Code was the controlling law for the Rental Agreement. This, in turn, forced Plaintiff
to pay an additional two month’s rent and utilities after the conclusion of the
commercial lease term.

Defendants respond that the DTPA is inapplicable to the case at bar, as
Plaintiff was a consumer of real estate services and does not have standing under the
DTPA. Pursuant to the Delaware Supreme Court, “a litigant has standing under the
DTPA only when such person has a business or trade interest at stake which is the
subject of interference by the unfair or deceptive trade practices of another.”21
Defendants argue that Plaintiff fails to demonstrate how her business interest was
directly affected by an alleged deceptive practice by Defendants

The Court finds the Delaware Supreme Court’s analysis in Grand Ventures v.
Whaley” germane to the case at hand. ln Whaley, the Delaware Supreme Court
examined the DTPA, the legislative intent behind the statute, and the context of the
DTPA with regard to its sister provision, the Consumer Fraud Act. The Court
ultimately found that the Consumer Fraud Act provides for remedies for violations
of the “vertical” relationship between a buyer or consumer and a producer or seller,

while the DTPA provides remedies for violations of the “horizontal” relationship for

 

21 Grand Ventures, 632 A.2d at 7().
22 Id.

Janet Batche/or v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

unreasonable or unfair interference between business interests23 Moreover, an
injunction is the typical remedy for the interference prescribed by the DTPA.24
“While a fraudulent act, or a pattern of such acts, may constitute violations of both
the DTPA and the Consumer Fraud Act, the interests each statute seeks to protect
and the injuries they are designed to redress, are different.”25

In Whaley, the court found that the defendant was liable under the Consumer
Fraud Act. Plaintiff had bought something from defendants which they had no right
to sell, and was ultimately damaged by defendants’ misrepresentations26 However,
the plaintiff was not able to state a cause of action under the DTPA as it “had only a
retail consumer relationship with the defendants There was no horizontal business
or trade interest at stake. . ..”27

Similarly, the Court finds that Plaintiff was merely a consumer of the real
estate services being offered by Defendants Accordingly, she has failed to state a

claim under the DTPA.

D. Plaintiff’s Fair Debt Collection Practices Act Claim
Looking next to Count VIII, Plaintiff alleges that Defendants made false and
misleading representations in violation of the Fair Debt Collection Practices Act, 15
U.S.C. § 1692 et seq. (hereinafter the “FDCPA”). Specifically, Plaintiff alleges that
Welcome threatened to harm her reputation and falsely represented that the

Delaware Landlord/Tenant Code applied to Plaintiff s commercial lease.

 

23 Id. at 70.
24 Id.
25 Id.
26 Id.
22 Id.

10

Janet Batchelor v. Alexis Propertie$, LLC et al
K1 7C-11-001 NEP
November 13, 2018

Additionally, Plaintiff alleges that Welcome falsely represented that Plaintiff owed
a debt and illegally attempted to collect on that debt.

ln response, Defendants assert that they do not qualify as “debt collectors”
under the statute, and that the underlying debt action of which Plaintiff complains
was for rent owed, which does not constitute a “debt” under the statute.

The FDCPA regulates the practices of “debt collectors” The purpose of the
FDCPA is “to eliminate abusive debt collection practices by debt collectors, to
insure that those debt collectors who refrain from using abusive debt collection
practices are not competitively disadvantaged, and to promote consistent State action
to protect consumers against debt collection abuses.”28 The FDCPA contains both a
definition of "debt collector" and language describing categories of persons and
entities excluded from the definition. Thus, this Court may find Defendants not liable
under the statute if Defendants fail to qualify as “debt collectors” under the initial
definitional language, or if they fall within one of the exclusions

ln determining whether the FDCPA applies to Defendants’ alleged activity,
the Court must first determine whether Defendants regularly collect debts or whether
debt collection is the principal purpose of their business29 Thus, the Court must look
to the definition of “debt collector” and whether Defendants qualify as “debt
collectors” under the Act.

The term “debt collector” is defined as “any person who uses any
instrumentality of interstate commerce or the mails in any business the principal
purpose of which is the collection of any debts, or who regularly collects or attempts

to collect, directly or indirectly, debts owed or due or asserted to be owed or due

 

211 i5 U.s.C. § i692(e).
29 See Siwulec v. J.M. Adjuszmem servs., LLC, 465 F. App’x 200, 203 (36. Cir. 2012).

ll

Janet Batche/or v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

another.”3° This definition includes “any creditor who, in the process of collecting
his own debts, uses any name other than his own which would indicate that a third
person is collecting or attempting to collect such debts.”31 The term also includes
“any person who uses any instrumentality of interstate commerce or the mails in any
business the principal purpose of which is the enforcement of security interests.”32

This court, in Shuler v. Daudt, held that the term “debt collector” does not
include creditors of the consumer.33 Upon a careful review of the facts of this case,
the Court simply cannot see how Defendants fall under the definition of “debt
collector” in the FDCPA.

In Route 40 Hola'ings v. Tony ’s Pizza & Pasta,34 which the Court finds
applicable to the case at hand, this court found that a commercial lessor was not
liable under the FDCPA, as the lessee’s failure to pay rent under the lease was not a
“debt” under the FDCPA and the lessor was not deemed to be a “debt collector.”35
The court found that because the plaintiff was not in the business of collecting debts
and was a creditor of the defendants, it did not qualify as a “debt collector” and could
not be liable under the FDCPA.36

Additionally, the FDCPA defines “debt” as “any obligation... of a consumer
to pay money arising out of a transaction in which the money, property, insurance,

or services which are the subject of the transaction are primarily for personal, family,

 

30 15 U.s.C. § 16926(6)

31 Id.

32 Id.

33 1989 wL 16974, at *i (Dei. super. Feb. 2, 1989).

34 2010 wL 2161819, at *2 (Dei. super. May 27, 2010).
35 Id. at *2.

36 Id.

12

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

or household purposes . ..”37 Thus, the failure to pay rent under a commercial lease
is not considered “debt” under the FDCPA.38

ln addition to the request to dismiss the FDCPA claim, Defendants also seek
costs and attorney’s fees The FDCPA provides that “[o]n a finding by the court that
an action under this section was brought in bad faith and for the purpose of
harassment, the court may award to the defendant attorney’s fees reasonable in
relation to the work expended and costs.”39

Defendants allege that Plaintiff has brought this claim in bad faith and that the
claim is not only meritless under the law, but is also being pursued in a vindictive
manner based upon the defamatory language of the complaint and the repetitive
recitation of the facts Examples of bad faith conduct include cases where “parties
have unnecessarily prolonged or delayed litigation, falsified records, or knowingly
asserted frivolous claims[,]...mis[led] the court, alter[ed] testimony, or chang[ed]
position on an issue.”40 The Court finds no evidence in the First Amended Complaint
or other pleadings to indicate that Plaintiff brought this claim in bad faith or for the

purpose of harassing Defendants Therefore, Defendants’ request for attorney’s fees

and costs will be denied.

E. Plaintiff’ s Claim for Misappropriation of Escrow Funds
Lastly, Defendants move to dismiss Plaintiff’s claim for misappropriation of
escrow funds Plaintiff, in her amended complaint, alleges that Defendants have not

returned her security deposit in the amount of $ l ,000.00 after the lease term ended.

 

37 15 U.S.C. § 1692a(5).

33 Rou¢e 40 Holdmgs, 2010 wL 2161819, at *2.

39 15 U.S.C. § 1692k(a)(3).

40 Dover Historical Soc., Inc. v. City ofDover Planning Comm ’n, 902 A.2d 1084, 1093 (Del. 2006)
(quoting Beck v. Atlantic Coast PLC, 868 A.2d 840, 850-51 (Del. Ch. 2005)).

13

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

Additionally, Plaintiff alleges that Welcome was not authorized to accept escrow
funds on behalf of another entity. Defendants argue that this claim is identical to the
claim for relief in count IV of the First Amended Complaint, and that Plaintiff has
failed to provide any statutory basis for her claim, nor has she cited to any legal
authority upon which relief may be granted.

Upon review of a motion to dismiss, all well-pleaded allegations in the
complaint are accepted as true.41 However, the Court will not “accept conclusory
allegations unsupported by specific facts.”42 “[A]t a minimum, the pleading must be
adequate so the Court may conduct a meaningful consideration of the merits of [the
plaintiffs] claims.”43 A complaint that is “merely a recitation of conclusory charges
totally lacking in specificity . . . [is] properly dismissed under Superior Court Civil
Rule 12(b)(6).”44 Cognizant of the difficulties faced by pro se Plaintiffs, this Court
holds a pro se Plaintiffs complaint to a less demanding standard of
review.45 However, “there is no different set of rules for pro se plaintiffs,”46 and the
Court’s leniency cannot go so far as to affect the substantive rights of the parties47

An escrow is essentially a written instrument deposited with a third party
which, by its terms, dictates a legal obligation when deposited by a grantor or

depositor until the happening of some specified event or the performance of some

 

41 Spence v. Funk, 396 A.2d 967, 968 (Del. 1978); Del. Super. Ct. Civ. R. 12(b)(6).

42 Price v. E.I. DuPont de Nemours & Co., 26 A.3d 162, 166 (Del. 2011).

43 Alston v. Dipasquale, 2002 WL 77116, at *2 (Del. Super. Jan. 4, 2002) (dismissing a pro se
plaintiffs complaint for failure to state a claim).

44 Browne v. Robb, 583 A.2d 949, 953 (Del. 1990). See also Tsipouras v. Szambelak, 2012 WL
1414096 at *2 (Del. Super. Apr. 5, 2012) (dismissing a pro se complaint where complaint consisted
of “a laundry list of conclusory allegations amounting to, so far as the Court can tell, nothing.”).
43 Anderson v. Tingle, 2011 wL 3654531 at *2 (Dei. super. Aug. 15, 2011).

44 Dmper v. Med. Ctr. ofDel., 767 A.2d 796, 799 (Del. 2001).

47 Anderson, 2011 WL 3654531 at *2.

14

Janet Batchelor v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

condition whereby the written instrument will be delivered to some grantee.48 The
written instrument of the escrow arrangement may include deeds, mortgages, and
real estate sales contracts49 In the case of a real estate transaction, the buyer and
seller must have agreed to the terms of a real estate sales contract before a valid
escrow may be created.50

Here, upon review of the amended complaint, the Court finds that Plaintiff
has failed to set forth sufficient facts and supporting legal authorities in her amended
complaint, and that such failure warrants dismissal under Superior Court Civil Rule
12(b)(6). The Court can form no opinion as to the statutory or decisional basis for
Plaintiffs claim pursuant to the factual statements from Plaintiffs complaint,
Moreover, a diligent review of Delaware case law and authority similarly provides
no elucidation as to the factual or legal basis for which Plaintiff is seeking relief. The
Court finds this claim to be identical to Plaintiffs claim for relief in Count IV for
breach of contract and that Plaintiff is seeking the same remedy in both claims, i.e.,
return of her security deposit as “compensatory damages.” Because the complaint
contains insufficient information to permit analysis by this Court, dismissal of this

claim is appropriate.

 

48 Am. Jur. 2d, Escrow § l.

43 Id.

50 Agreement for sale of real property between buyer, seller, and escrow agent, Am. Jur. Legal
Forms 2d, Escrow § 100:6; Provision for closing transaction through escrow agent in agreement
for sale of real property, Am. Jur. Legal Foims 2d, Escrow § 100:8.

15

Janet Batche/or v. Alexis Properties, LLC et al
K17C-11-001 NEP
November 13, 2018

III. Conclusion
WHEREFORE, for the foregoing reasons, Defendants’ Motion to Dismiss
the Amended Complaint is DENIED as to Plaintiff s alleged lack of standing, and
GRANTED as to Count VI: Abuse of Process, Count VII: Deceptive Trade
Practices, Count VIII: Violations of the Fair Debt Collection Practices Act, and
Count IX: Misappropriation of Escrow Funds.

IT IS SO ORDERED.

/s/ Noel Eason Primos

 

Judge

NEP/sz
Via File&ServeXpress, U.S. Mail & Email
oc. Prothonotary
cc. Janet Batchelor
Counsel of Record
Robert B. Young, Esquire

16